Appeal from judg ment, Supreme Court, New York County (Arlene Silverman, J.), rendered December 19, 2001, convicting defendant, after a nonjury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to 4½ to 9 years, held in abeyance, and the matter remanded to Supreme Court, New York County, for determination of defendant’s speedy trial motion.
The People correctly concede that the court should not have summarily rejected defendant’s speedy trial motion, which, although brought on the eve of trial, was timely (People v Gaillard, 252 AD2d 357 [1998]). The present state of the record does not permit this Court to determine the merits of the motion. Concur—Tom, J.P., Andrias, Sullivan and Friedman, JJ.